Citation Nr: 1125754	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence was received in order to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Acting Veterans Law Judge at an April 2011 hearing.

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral hearing loss was previously denied in a rating decision that was dated in October 2007.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

2.  The evidence received since the October 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken on the claim that is addressed herein, the Board finds that no further assistance in developing the facts pertinent to that claim is required at this time.  The additional assistance required with developing the facts pursuant to the Veteran's service connection claims is addressed in the remand portion of this decision.  

 New and Material Evidence

In an October 2007 rating decision, the RO denied service connection for the Veteran's bilateral hearing loss because no nexus between the Veteran's current hearing loss and his service was shown.  The evidence considered at that time included the Veteran's service treatment records and a VA examination report dated in May 2007.  The Veteran did not timely file a notice of disagreement with this decision, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the October 2007 rating decision includes the Veteran's testimony at the April 2011 hearing.  At his hearing, the Veteran provided detailed information about his in-service noise exposure, including explosions and weapons fire.  The Veteran testified that he had to shoot loud machine guns and that when he went through training there were explosions going on around him.  He also testified that after training he was assigned to an armored vehicle which also produced very loud noise.  The Veteran testified that he did not have any hearing protection when he was exposed to these sources of noise in service.  The Veteran also recounted having continuous tinnitus after noise exposure in service.  The Veteran expressed his opinion that the high frequency hearing loss and the tinnitus were essentially the same problem.  A VA hearing loss examination conducted in December 2008 indicates that the Veteran's tinnitus is associated with hearing loss.  

The Board finds that the Veteran's testimony about his in service noise exposure along with the testimony regarding continuity of symptomatology constitutes new evidence that is material to the Veteran's claim, insofar as it explains in service experiences that may possibly have led to his hearing loss. 


ORDER

New and material evidence having been received, the claim for service connection for hearing loss is reopened.  


REMAND

The Board notes that there is an indication that additional relevant service records may exist.  As noted above, the Veteran testified that he attempted to reenlist in 2001 or 2002, but was prevented from doing so due to impairment from hearing loss.  In light of the high level of duty which the VA has with regard to obtaining records in the custody of the Federal government, the Board concludes that another attempt is warranted to attempt to obtain service medical records from the National Personnel Records Center (NPRC).  

Also, although the RO did not reopen the Veteran's claim for hearing loss, they nonetheless did provide the Veteran with a VA examination that addressed the etiology of the Veteran's hearing loss in December 2008.  However, the examiner provided an inadequate rationale for his conclusion that the Veteran's hearing loss was unrelated to his military service.  Specifically, he based his conclusion on the fact that hearing loss was not documented in the Veteran's military records.  However, there is no requirement that there must be complaints or treatment in service before service connection can be found.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  A new examination is therefore necessary to obtain an opinion as to the etiology of the Veteran's hearing loss which is adequately supported by a reasoned rationale.  

Insofar as the VA examiner who performed the December 2008 audiological evaluation indicated that the Veteran's tinnitus was related to his hearing loss.  The issue of service connection for tinnitus is inextricably intertwined with the Veteran's claim for service connection for hearing loss because, based on the present evidence of record, the Veteran's claim for service connection for tinnitus is dependent on the outcome of his claim for service connection for hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Given the other development needed herein, more recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make appropriate efforts to obtain the Veteran's reenlistment examination report from 2001 or 2002.  VA must continue its efforts until all records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile.  If no such records exist, this should be documented and the Veteran should be notified.

2.  The RO should contact the Veteran and request that he identify all treatment that he received for his hearing loss since January 2010.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

3.  The Veteran should be afforded a new VA examination to address the etiology of the Veteran's hearing loss.  The examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran has hearing loss that is related to his military service, including noise exposure in service.  The examiner must provide a complete rationale for his or her conclusion that is based on audiological principles.  The examiner is reminded that documentation of hearing complaints in service is not required in order for service connection to be granted, if the evidence otherwise indicates that the Veteran's hearing loss was incurred in service.  In providing a rationale, the examiner should discuss the results of in-service and post-service hearing tests, as necessary, as well as the Veteran's reported history of noise exposure before, during, and after service.  

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


